United States Court of Appeals
                                                                                           Fifth Circuit
                                                                                         F I L E D
                            UNITED STATES COURT OF APPEALS
                                                                                          April 15, 2003
                                 FOR THE FIFTH CIRCUIT
                                                                                     Charles R. Fulbruge III
                                  _________________________                                  Clerk
                                         No. 02-20362
                                    SUMMARY CALENDAR
                                  _________________________

UNITED STATES OF AMERICA

                       Plaintiff - Appellee

   v.

ROBERT GARZA, JR

                       Defendant - Appellant

______________________________________________________________________________

                 On Appeal from the United States District Court for the
                     Southern District of Texas, Houston Division
                                   (6:01-CR-33-2)
______________________________________________________________________________

Before REYNALDO G. GARZA, JONES, and EMILIO M. GARZA, Circuit Judges.

PER CURIAM:1

        Robert Garza, Jr. appeals his sentence following his guilty-plea conviction for possession

with intent to distribute cocaine. He argues that the district court clearly erred when it refused to

credit him with acceptance of responsibility. He states that the court’s determination that he did

not accept responsibility because he denied knowing that the cocaine he delivered was going to be

converted into crack cocaine conflicts with the court’s decision to not sentence him based upon


        1
        Pursuant to 5th Cir. R. 47.5, the Court has determined that this opinion should not be
published and is not precedent except under the limited circumstances set forth in 5th Cir. R.
47.5.4.

                                                 -1-
crack cocaine.

        The record indicates that Garza waived his right to appeal his sentence except to challenge

an upward departure from the Sentencing Guidelines, a sentence above the statutory maximum, or

the type of drug upon which his sentence was calculated. See United States v. Baymon, 312 F.3d

725, 729 (5th Cir. 2002). Even if Garza did not waive his appellate acceptance-of-responsibility

argument, there was a sufficient foundation in the record supporting the district court’s finding

that Garza frivolously denied knowing that the cocaine he delivered would be converted into

crack cocaine. See United States v. Brace, 145 F.3d 247, 264 (5th Cir. 1998); United States v.

Patino-Cardenas, 85 F.3d 1133, 1135 (5th Cir. 1995); see also USSG § 3E1.1, comment.

(n.1(a)).

        AFFIRMED.




                                                -2-